Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

2.  The draw-string mechanism for crossbows of claim 1 wherein said pull-cord pulley blocks include a first pulley and a second pulley; at the end of said slideway of the crossbow limb is mounted with a first shaft at two ends thereof are fixedly mounted with two first pulleys; on said carriage is mounted with a second shaft and at two ends thereof are fixedly mounted with two second pulleys; an initiating terminal of said pull cord is equipped with a noose which is hitched to the first pulley  and, after the pull cord goes forward and passes around the second pulley, it goes backward to be out of the slideway of crossbow limb with the end thereof fixed inside the pull handle.


3. The draw-string mechanism for crossbows of claim 1 wherein said pull-cord pulley blocks include a first pulley, a second pulley and a third pulley; at the end of said slideway of said crossbow limb is mounted with a first shaft at two ends thereof are fixedly mounted with two first pulleys; on said carriage is mounted with [[the]] a second shaft and a third shaft, and the third shaft is at the rear side of the second shaft; two second pulleys are respectively mounted at two ends of the second shaft, and two third pulleys are respectively mounted at two ends of the third shaft; an initiating terminal of said pull cord is equipped with a noose which is hitched to the third pulley and, after the pull cord goes backward and passes around the first pulley, it goes forward and passes around the second pulley, then it goes backward to be out of the slideway of crossbow limb with the end thereof fixed inside the pull handle.


4. (Currently Amended) The draw-string mechanism for crossbows of claim 1 wherein said pull-cord pulley blocks include a first pulley and a second pulley; at the end of said slideway of the crossbow limb is mounted with a first shaft at two ends thereof are fixedly mounted with two first pulleys; on said carriage is mounted with a second shaft and both of two second pulleys are equipped with two pulley grooves which are respectively and fixedly mounted at two ends of the second shaft; an initiating terminal of said pull cord is equipped with a noose which is hitched to the first pulley and, after the pull cord [[cord]] goes forward and passes around an outer pulley groove of the second pulley, it goes backward and passes around the first pulley, then it goes forward, passing around an inner pulley groove of the second pulley, and goes backward to be out of the slideway of crossbow limb with the end thereof fixed inside the pull handle.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711